                            UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF TENNESSEE
                                COOKEVILLE DIVISION

 UNITED STATES                                     )
                                                   )
                                                   )
 v.                                                )    No. 2:13-cr-00002-1
                                                   )    Judge Trauger
 MICHAEL JENKINS                                   )
                                                   )
                                                   )
                                                   )

                                MEMORANDUM AND ORDER

       The court has received two letters from defendant Michael Jenkins. In the first letter,

Jenkins asks the court to assist him in receiving drug treatment while incarcerated and asks when

he will enter the federal classification system. (Doc. No. 83). In the second letter, Jenkins notifies

the court that he does want to accept a plea agreement. (Doc. No. 84).

I.     Background

       In March 2014, Jenkins pleaded guilty to being a convicted felon in possession of a firearm

in violation of 18 U.S.C. § 922(g)(1) and 18 U.S.C. § 924. (Doc. No. 63). On July 17, 2014, the

court sentenced him to 77 months imprisonment, which was the bottom of the sentencing

guideline. (Doc. No. 77).     The court found that the sentence reflected the seriousness of the

offense, promoted respect for the law, was a just punishment, protected the public from further

crimes of the defendant, and provided the defendant with some needed medical, mental health, and

drug treatment. (Doc. No. 78-1 at 4).




                                                  1
        Jenkins sought a sentence reduction in August 2018 based on a medical diagnosis. (Doc.

No. 81). By order and memorandum entered on September 6, 2018, the court denied the

defendant’s motion. (Doc. No. 82).

II.     Defendant’s Letters

        A.       Letter seeking substance abuse treatment (Doc. No. 83)

        In defendant’s first letter, he asks the court to assist him in receiving treatment for his

narcotics addiction at a program in Cookeville, Tennessee, called New Leaf. (Doc. No. 83 at 1). 1

At the defendant’s sentencing hearing, the court recommended that the defendant receive

substance abuse treatment as well as mental health treatment while serving his federally-imposed

77-month term of imprisonment. (Doc. No. 78-1, Sealed). Although the court recommended

participation in a substance abuse treatment program, the Bureau of Prisons (BOP) determines a

defendant's eligibility for drug treatment programs depending on factors including, but not limited

to, appropriations and the defendant's release date. 18 U.S.C. § 3621(e). This issue, therefore, is

within the discretion of the BOP. Any complaint about the manner of execution of the sentence

by the BOP is properly addressed in a petition filed pursuant to 28 U.S.C. § 2241. See Cohen v.

United States, 593 F.2d 766, 770 (6th Cir.1979).

        Furthermore, the court notes that the BOP has an administrative remedy procedure which

allows “an inmate to seek formal review of an issue relating to any aspect of his/her own

confinement.” 28 C.F.R. § 542. 10. See also 28 C.F.R. §§ 542.13 to 542.15. In order to exhaust

administrative remedies, an inmate must complete the four-step administrative process beginning



1
  The New Leaf Recovery Center in Cookeville, Tennessee, provides residential treatment and detoxification for
individuals with addiction and co-occurring disorders. See Volunteer Behavioral Health,
https://www.vbhcs.org/services/alcohol-and-drug-abuse-services/ (last visited Sept. 28, 2018).

                                                        2
with: (1) attempted informal resolution with prison staff. If the prisoner achieves no satisfaction

informally, (2) he must file a written complaint with the warden, (3) followed by an appeal to the

regional director of the Federal BOP. Finally, if the prisoner has received no satisfaction, (4) he

may appeal to the office of the General Counsel. After exhausting his administrative remedies, if

an inmate is not satisfied with the BOP's resolution of the claim, the inmate may then file a petition

pursuant to 28 U.S.C. § 2241. See 28 CFR §§ 542.10-16.

       The defendant also asks the court what day he is set to enter the federal classification

system. (Doc. No. 83 at 1). The court is unable to provide this information to the defendant.

Questions concerning the calculation of a federal prisoner’s sentence should be directed first to the

BOP. Calculation of a federal prisoner's sentence, including its commencement date and any credit

for custody before sentencing, is governed by 18 U.S.C. § 3585, which provides as follows:

               (a) Commencement of sentence.—A sentence to a term of
               imprisonment commences on the date the defendant is received in
               custody awaiting transportation to, or arrives voluntarily to
               commence service of sentence at, the official detention facility at
               which the sentence is to be served.

               (b) Credit for prior custody.—A defendant shall be given credit
               toward the service of a term of imprisonment for any time he has
               spent in official detention prior to the date the sentence
               commences—

                       (1)     as a result of the offense for which the sentence was
                               imposed; or

                       (2)     as a result of any other charge for which the
                               defendant was arrested after the commission of the
                               offense for which the sentence was imposed;

               that has not been credited against another sentence.

Id. “[T]he power to grant credit for time served lies solely with the Attorney General and the

Bureau of Prisons,” not the federal courts. United States v. Crozier, 259 F.3d 503, 520 (6th Cir.

                                                  3
2001). Federal law expressly prohibits the double-counting of time served toward state and federal

terms of imprisonment. 18 U.S.C. § 3585(b); see also United States v. Lytle, 565 Fed. App’. 386,

392 (6th Cir. 2014) (“Time which has been credited towards service of a state sentence may not

be ‘double counted’ against a federal sentence.”).

       To the extent the defendant is challenging the manner in which the BOP will calculate his

federal sentence, such a claim could be brought only via a habeas petition under 28 U.S.C. § 2241.

United States v. Jalili, 925 F.2d 889, 893 (6th Cir. 1991) (noting that a challenge to the manner of

execution of a sentence, rather than the sentence's validity, is cognizable under § 2241); see also

Woody v. Marberry, 178 Fed. App’x 468, 471 (6th Cir. 2006) (holding that a challenge to the

BOP's calculation of credit for time served in pre-sentencing detention was properly brought under

§ 2241). Such a petition must generally be filed in the federal district where the defendant is held,

United States v. Garcia-Echaverria, 374 F.3d 440, 449 (6th Cir. 2004), and the petitioner must

also show that he has exhausted his administrative remedies before seeking relief under § 2241,

Graham v. Snyder, 68 Fed. App’x 589, 590–91 (6th Cir. 2003).

       B.      Defendant’s letter regarding a plea deal (Doc. No. 84)

       In the defendant’s second letter, he states: “I learned there is no case so I do not have a

Plea Agreement. Since there is not Plea Agreement I do not want to make a deal.” (Doc. No. 84

at 2). The defendant is mistaken. In this case, he already has entered a plea of guilty to being

a convicted felon in possession of a firearm in violation of 18 U.S.C. § 922(g)(1) and 18 U.S.C. §

924. (Doc. No. 63). The court already has sentenced him pursuant to the plea agreement. (Doc.

No. 76).




                                                 4
        Section 2255 of Title 28 of the United States Code permits a prisoner in custody under

sentence of a federal court to move the court which imposed the sentence to vacate, correct, or set

aside that sentence on grounds that

                   the sentence was imposed in violation of the Constitution or laws of
                   the United States, or that the court was without jurisdiction to
                   impose such sentence, or that the sentence was in excess of the
                   maximum authorized by law, or is otherwise subject to collateral
                   attack . . . .

28 U.S.C. § 2255. As a threshold standard, to obtain post-conviction relief under § 2255, a motion

must allege: (1) an error of constitutional magnitude; (2) a sentence imposed outside the federal

statutory limits; or (3) an error of fact or law so fundamental as to render the entire criminal

proceeding invalid. Mallett v. United States, 334 F.3d 491, 496-97 (6th Cir. 2003); Moss v. United

States, 323 F.3d 445, 454 (6th Cir. 2003). If the defendant wishes to challenge his conviction or

sentence, he must file a § 2255 petition. Since he already has been sentenced, he cannot withdraw

his guilty plea.

III.    Conclusion

        As discussed above, the court is without authority to order the BOP to place the defendant

in a substance abuse program. Any questions related to the date on which the defendant will enter

the federal classification system or the calculation of the defendant’s sentence should be directed

to the BOP. The defendant already has accepted a plea agreement in this case. He cannot now

withdraw his guilty plea. The Clerk is DIRECTED to mail the defendant a blank form for filing

a federal habeas action for the defendant’s convenience.

        It is so ORDERED.
                                                 ____________________________________
                                                 Aleta A. Trauger
                                                 United States District Judge

                                                    5
